 

Exhibit 10.31

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).



 

AMENDMENT TO TERMINALING SERVICES AGREEMENT

(November 1, 2016)

 

This Amendment to Terminaling Services Agreement is made as of the 1st day of
November, 2016 between Center Point Terminal Company, LLC, a Delaware limited
liability company (“Terminal”), and Enjet, LLC, a Texas limited liability
company (“Customer”).

 

RECITALS

 

A.       Terminal and Customer are party to that certain Terminaling Services
Agreement dated August 14, 2013, as amended (the “Agreement”), which Agreement
provides for the storage and handling of residual petroleum products as
specified therein at the Terminal Facilities.

 

B.       Terminal and Customer desire to amend the Agreement pursuant to the
terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.       Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.       Amendments.

 

2.1.       Additive & Ancillary Services. Schedule B of the Agreement shall be
amended to include a shore loop transfer fee at the Baton Rouge Facility, as
shown on the Amended Schedule B attached hereto and incorporated herein by this
reference.

 

3.       No Other Modification. Nothing contained herein in any way impairs the
Agreement or alters, waives, annuls, varies or affects any provision, condition
or covenant therein, except as specifically set forth in this Amendment to the
Agreement. All other terms and provisions of the Agreement shall remain in full
force and effect.

 

 

[Signature Page Immediately Follows]

 

 1 

 

 



Exhibit 10.31

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to the
Terminaling Services Agreement as of the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By: /s/ Ken Fenton   Name: Ken
Fenton   Title: Executive Vice President         ENJET, LLC         By: /s/ LP
Byler   Name: LP Byler   Title: President

  

 2 

 

 



Exhibit 10.31

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDED SCHEDULE B

 

(Effective as of November 1, 2016)

 

ADDITIVE & ANCILLARY SERVICES

 

  Baton Rouge Galveston Generic Gas Additive/bbl N/A N/A Proprietary Gas
Additive/bbl N/A N/A Ethanol Blending/bbl N/A N/A Biodiesel Blending/bbl N/A N/A
Butane Blending/bbl N/A N/A Red Dye Injection/bbl N/A N/A Lubricity Additive/bbl
N/A N/A Cold Flow Additive/bbl N/A N/A Tank Heating/hour $[**][3] Adjustable
base monthly fee[4] + posted hourly rates Circulating Fee/hour $[**] N/A
Tank-To-Tank Transfers/bbl $[**] $[**] Shore Loop Transfer Fee/bbl $[**] N/A Air
Sparging Fee/hour $[**] $[**] Agitating Fee/hour $[**] N/A In-house Inspection
Fee $[**] N/A

 



 

 

3 Tank heating fee to be increased in proportion to such Terminal Facility’s
increase in the cost of natural gas in excess of $7.50 per mmbtu.

4 Base monthly fee, per tank (heating cost):

  Tank Capacity (bbls) Base Monthly Fee   106,000 $[**]   100,000 $[**]   54,000
$[**]   27,000 $[**]   15,000 (12,000 used) $[**]

 



 3 

 

 



Exhibit 10.31

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Bill of Lading Fee $[**] $[**] Truck Pump Off Fee $[**] N/A Air Filter
Replacement Fee Terminal’s Cost N/A Tank Cleaning Fee $[**] per barrel, per
month Terminal’s actual cost Rail Car Unloading Fee $[**]  per rail car N/A Rail
Car Steaming Fee $[**] per car; to be increased per #3 N/A

  



 4 

 